Citation Nr: 0820669	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-33 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA).  
Jurisdiction over the case was subsequently transferred to 
the RO in Newark, New Jersey.

The Board notes that the veteran was scheduled for a hearing 
before a Decision Review Officer at the Newark RO in November 
2007, but failed to appear for the hearing without 
explanation.  He has not requested that the hearing be 
rescheduled so his request for an RO hearing is considered 
withdrawn.


FINDINGS OF FACT

1.  Hearing loss disability was not present in service and is 
not etiologically related to service.  

2.  Tinnitus was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided the 
required notice, to include notice that he should submit any 
pertinent evidence in his possession and notice with respect 
to the disability-rating and effective-date elements of the 
claims, by letters mailed in March 2006, before the initial 
adjudication of the claims.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate either claim.  The Board is also 
unaware of any such evidence.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to either claim, but has 
determined that VA has no obligation to provide an 
examination in this case because there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that the veteran has stated that he did not notice ringing in 
his ears until the early 1970's and did not notice problems 
with hearing until the 1990's.  Moreover, there is no medical 
evidence whatsoever showing that he has been diagnosed with 
tinnitus.  In addition, there is no medical evidence of 
hearing loss disability until almost 40 years following his 
discharge from service or medical evidence of a nexus between 
his hearing loss disability and his active service.

Accordingly, the Board will address the merits of the 
veteran's claims.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, and private medical records.  Although 
this Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims.  

The veteran's service treatment records do not indicate any 
diagnosis of hearing loss, nor do they show a diagnosis of 
tinnitus or any complaint of ringing in the ears.  The 
veteran's hearing was found to be within normal limits at his 
March 1966 separation examination.  As noted above, the 
veteran has stated that he did not notice ringing in his ears 
until the early 1970's.  He has stated that he learned that 
tinnitus is the medical term for the ringing in his ears when 
he was attending nursing school in the 1980's.  There is no 
medical evidence whatsoever showing that he has been 
diagnosed with tinnitus, but for purposes of this decision 
the Board will assume that the veteran developed tinnitus 
following his discharge from service, as contended.  The 
veteran has also stated that he first noticed problems with 
his hearing in the 1990's.  The medical evidence initially 
documents the presence of hearing loss in 2005, almost 40 
years following the veteran's discharge from service.  Thus, 
neither the veteran's statements nor the medical evidence 
supports the proposition that either of the claimed 
disabilities was present in service or until years 
thereafter.  

It is the veteran's essential contention that he developed 
tinnitus and hearing loss disability as a result of his 
exposure to gunfire while serving on naval ships.  The Board 
notes that the veteran is a nurse, but there is no indication 
that he has special knowledge or expertise regarding 
otolaryngology.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997) (veteran's wife's statement not found to be medically 
probative even though she was a nurse because she did not 
have specialized knowledge in the area of medicine).  
Therefore, the Board has not found his statements to be 
competent evidence of the alleged nexus between his claimed 
disabilities and his active service.  In fact, the record 
before the Board contains no competent evidence of a nexus 
between either of the claimed disabilities and the veteran's 
active service.

In view of the absence of any evidence of the claimed 
disabilities in service and any competent evidence of a nexus 
between the claimed disabilities and the veteran's active 
service, service connection is not in order for either 
disability.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the veteran's 
claims, however, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


